DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ostomel (Reg. No. 63,426) on 01/06/2022.
The application has been amended as follows: 

	Amend claim 195 as follows:
	
	195. An electrochemical cell, comprising:
	a lithium metal negative electrode; 
	a solid separator in direct contact with the lithium metal negative electrode, wherein the solid separator is a thin film and has a film thickness of about 10 nm to about 100 µm; and 
	a positive electrode, 
	wherein the positive electrode comprises:
	an active material; and 
	a catholyte, 
	wherein the catholyte comprises:
	a catholyte solvent; and 
	a lithium salt; and 
	wherein the catholyte solvent comprises:
	(a) a nitrile solvent, a dinitrile solvent, an organic sulfur-including solvent, or combinations thereof; and 


Cancel claim 207. 

Amend claim 218 as follows:
218. The electrochemical cell of claim 201, wherein the polyethylene is low density linear polyethylene

Amend claim 219 as follows:
219. The electrochemical cell of claim 201, wherein the rubbers are ethylene propylene (EPR). 

Election/Restrictions
Claim 195 allowable. Claims 196, 209, 213, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement restricting inventions A1 and A2, as set forth in the Office action mailed on 03/15/2021, is hereby withdrawn and claims 196, 209, 213 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 195-206, 208-209, 211-215 and 218-219 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the definition of “solid separator” is given the definition as defined in paragraphs [0024] and [0051] of the as-filed Specification. Previously applied closest prior art reference Lee discloses an electrochemical cell (battery 40 or battery 30 [0160, 0139, Figures 4 and 5]), comprising
a lithium metal negative electrode (lithium metal anode 45 or anode 32 [0161, 0140, Figures 4 and 5]); 
a solid separator in direct contact with the lithium metal negative electrode (composite solid electrolyte composed of 41 and 46, in direct contact with lithium metal anode [0161, 0038, Figures 4 and 5], conducts lithium ions, includes at least 50 vol% ceramic material, and does not contain carbon (main ceramic component and polymer coating) [0161, 0104, Figure 5], so it meets the definition of the claimed invention’s “solid separator”); and 
a positive electrode (cathode 43 or cathode 31 [0161, 0139, Figures 4 and 5]), 
wherein the positive electrode comprises:
an active material (cathode contains active material [0161, 0149]); and 
a catholyte (a catholyte is used [0149, 0151], cathode liquid electrolyte is same as previous embodiment in [0164]), 
wherein the catholyte comprises: 
a catholyte solvent (catholyte solvent [0149, 0151]); and 
a lithium salt (lithium salt [0151]); and 
wherein the catholyte solvent comprises:
(a) a nitrile solvent or an organic sulfur-including solvent (solvent may be acetonitrile, sulfolane, dimethyl sulfoxide, dimethyl sulfate, dimethyl sulfite, or ethylene glycol sulfite [0156]); and 

However, to read on direct contact with the lithium anode as required by the claim, the solid separator must be the composite of layers 41 and 46. The composite of layers does not read on the thin film as required by the claim. If the lithium ion conductive solid electrolyte 41 is relied upon for the required thin film, which is taught an overlapping thickness of about 1 µm to about 500 µm [0112] to the required thin film claimed range of about 10 nm to about 100 µm, then the lithium ion conductive solid electrolyte 41 is not in direct contact with the lithium anode as required by the claim due to the interposed polymer-containing electrolyte coating layer 46. Such a polymer-containing electrolyte coating layer only has inorganic particles for a filler function [0049, 0050, 0051] in a weight range of 5 to 15 wt%, so the layer is not at least 50 vol% ceramic as required for the definition of the solid separator as outlined in [0024] of the Specification. 
Prior art reference US Patent No. 9,252,455 discloses an inorganic barrier layer in direct contact with a lithium anode [Abstract, Column 8 lines 45-50, Figure 6]. Examples of the electrolyte solvents include dioxane, sulfolane, and acetonitrile [Column 15 lines 10-25]. However, the general electrolyte serves for transporting the lithium ions between the anode and the cathode [Column 2 lines 55-60], and is not shown to be part of the cathode wherein the cathode would comprise a catholyte and the catholyte solvent as required by the claims. In an embodiment that incorporates sulfolane, the oxide electrode is not exposed to the electrolyte [Column 13 lines 25-35]. Even if multiple solvent choices are arbitrarily chosen to be mixed together so as to arrive at the claimed solvent choices, the cathode does not comprise a catholyte as required by the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725